Citation Nr: 0006604	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for (diabetic) peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1964 to April 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the current diagnosis for diabetic 
peripheral neuropathy and the appellant's period of service, 
including herbicidal exposure (Agent Orange) in service; also 
competent medical evidence has not been presented showing 
peripheral neuropathy within the initial post separation 
year.


CONCLUSION OF LAW

A well grounded claim for service connection for (diabetic) 
peripheral neuropathy has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1999); 38 
C.F.R. § 3.303 (1999).  The threshold question for the Board 
is whether the veteran has presented a well grounded claim 
for service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. § 
3.307(a)(6).  Acute and subacute peripheral neuropathy must 
have become manifest to a degree of 10 percent or more within 
a year after service.  38 C.F.R. § 3.307(a)(6)(ii).  Diseases 
subject to this presumption of service connection include 
acute and subacute peripheral neuropathy.  38 C.F.R. § 
3.309(e).  For the purposes of 38 C.F.R. § 3.309(e), the term 
acute and subacute peripheral neuropathy means "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id., Note 2.

In this case, the evidence of record shows that the appellant 
served on active duty from April 1964 to April 1967, and that 
served in the Republic of Vietnam with the U.S. Marine Corps 
for roughly an 8 months period.  Service medical records 
further show that he returned from Vietnam as a psychiatric 
casualty.  On hospital admission to psychiatric services in 
February 1966, a routine physical and neurological 
examination was conducted, which was within normal limits.  
Service medical records are silent for complaints or findings 
for peripheral neuropathy, as well as, diabetes.  Post 
service, private treatment records dated October 1986 to July 
1991 note that the appellant is diabetic.  Private treatment 
records dated between September 1995 and March 1997 reflect a 
history of diabetes as early as age 30 (i.e. 1977).  A 
private treatment report dated September 1995 further 
reflects that the appellant was put on insulin in 1989 but he 
voluntarily discontinued the medication for a couple years 
and he then developed extensive neuropathy and retinopathy.  
It was noted that his father was recently diagnosed with 
diabetes as well.  Report of VA examination dated March 1997 
reflects a history of diabetes mellitus since 1979 and 
peripheral neuropathy since 1993; he was diagnosed with 
severe diabetic peripheral neuropathy and autonomic 
neuropathy.

The appellant argues that he developed peripheral neuropathy 
due to Agent Orange exposure in service.  Acute and subacute 
peripheral neuropathy are diseases for which service 
incurrence may be presumed if the disease arises to a 
compensable degree during the applicable period after 
service.  See 38 C.F.R. § 3.309(e).  However, in this case, 
competent medical evidence has not been presented showing the 
onset of peripheral neuropathy (acute, subacute, or diabetic) 
within the applicable presumptive period.  The appellant 
reported that he first had symptoms of peripheral neuropathy 
in 1993, more than 25 years after his period of active 
military service.  Additionally, competent medical evidence 
has not been presenting relating the onset of peripheral 
neuropathy to the appellant's period of active military 
service, or Agent Orange exposure in service.  The 
appellant's own supposition that he developed peripheral 
neuropathy due to Agent Orange exposure, or service 
generally, does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  The appellant's representative has 
requested that, if the Board concludes that the appellant's 
claim is not grounded, the Board ensure that VARO comply with 
the provisions of M21-1, which require full development of 
all claims prior to the well grounded determination.  
However, in Morton v. West, 12 Vet. App. 477, 485, the Court 
of Appeals for Veterans Claims held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. 5107 and thus void.  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Service connection for peripheral neuropathy is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

